This opinion will be unpublished and
                          may not be cited except as provided by
                          Minn. Stat. § 480A.08, subd. 3 (2012).

                               STATE OF MINNESOTA
                               IN COURT OF APPEALS
                                     A14-0161

                                    Julie Strowbridge,
                                          Relator,

                                           vs.

                                  Maid in America, Inc.,
                                      Respondent,

                 Department of Employment and Economic Development,
                                     Respondent.

                                Filed December 8, 2014
                          Affirmed in part and reversed in part
                                     Chutich, Judge

                  Department of Employment and Economic Development
                                  File No. 31426846-6

Julie Strowbridge, Brainerd, Minnesota (pro se relator)

Maid in America, Inc., Brainerd, Minnesota (respondent employer)

Lee B. Nelson, Department of Employment and Economic Development, St. Paul,
Minnesota (for respondent Department)


         Considered and decided by Stauber, Presiding Judge; Chutich, Judge; and Reilly,

Judge.
                         UNPUBLISHED OPINION

CHUTICH, Judge

       Relator   Julie   Strowbridge   challenges   the   unemployment-law      judge’s

determination that she was ineligible for unemployment benefits and that she had to

repay $997 of benefits she had already received. Because Strowbridge was unavailable

for suitable employment from July 7 to August 4, 2013, we affirm the denial of benefits

for that period of time. Because Strowbridge was available for and actively seeking

suitable employment beginning on August 5, 2013, we reverse the denial of benefits after

that date.

                                       FACTS

       Strowbridge worked as a maid with a cleaning service company for over 17 years.

While working for the company on July 4, 2013, Strowbridge injured her back and the

company fired her. Because of her injury, Strowbridge was unable to sit or stand for 3

weeks to a month following the incident.       During this time, Strowbridge received

unemployment benefits.

       On July 24, 2013, the Minnesota Department of Employment and Economic

Development (department) sent Strowbridge a notice, stating that she was ineligible for

benefits retroactive to July 7 because she was physically unable to work. Strowbridge

appealed the department’s determination. On August 5, while her appeal was pending,

Strowbridge’s doctor released her to work a sedentary position with the following

limitations: no standing, no squatting or bending, no lifting more than ten pounds,

walking less than one hour, sitting less than thirty minutes with the ability to change


                                           2
positions, and driving less than three hours.       These restrictions were lifted on

September 3, and five days later Strowbridge began working a part-time position at

Bethany Good Samaritan.

      In November 2013, an unemployment-law judge held an evidentiary hearing to

consider Strowbridge’s appeal. In the hearing, Strowbridge testified that she began to

search for a job after her doctor cleared her to work with limitations on August 5.

Because she did not have Internet at home, Strowbridge said that she spent 6 to 12 hours

per week driving around in her car and walking into businesses to speak with potential

employers. Strowbridge also testified that she visited a Minnesota Workforce Center.

Strowbridge estimated that she applied to three or four jobs per week, but in her hearing

with the unemployment-law judge, she could only recall the names of five businesses to

which she had applied.

      Based on Strowbridge’s testimony, the unemployment-law judge determined that:

(1) from July 7 to August 4, 2013, Strowbridge was unavailable for suitable employment;

(2) from August 5 until conditions change, Strowbridge was available for suitable

employment; (3) from July 7 until conditions change, Strowbridge was not actively

seeking suitable employment; and (4) from July 7 until conditions change, Strowbridge

was ineligible for employment benefits and must reimburse the department $997 for an

overpayment of benefits. The unemployment-law judge determined that Strowbridge

was not actively seeking suitable employment because her search did not “reflect the

reasonable, diligent efforts an individual in similar circumstances would make if

genuinely interested in obtaining suitable employment.”


                                           3
       After Strowbridge’s request for reconsideration was denied, this appeal by writ of

certiorari followed.

                                     DECISION

       We review de novo an unemployment-law judge’s determination that an applicant

is ineligible for benefits. Stassen v. Lone Mountain Truck Leasing, LLC, 814 N.W.2d 25,

30 (Minn. App. 2012). This court may affirm the unemployment-law judge’s decision,

remand it for further proceedings, or reverse or modify the decision if the substantial

rights of the relator have been prejudiced because the findings, inferences, conclusion, or

decision are “(1) in violation of constitutional provisions; (2) in excess of the statutory

authority or jurisdiction of the department; (3) made upon unlawful procedure;

(4) affected by other error of law; (5) unsupported by substantial evidence in view of the

entire record as submitted; or (6) arbitrary or capricious.” 2014 Minn. Laws, ch. 271, art.

1, § 1, at 1028-29 (to be codified at Minn. Stat. § 268.105, subd. 7(d) (2014)). An

unemployment-law judge’s findings of fact are viewed in the light most favorable to the

decision, and we defer to the unemployment-law judge’s credibility determinations.

McNeilly v. Dep’t of Emp’t & Econ. Dev., 778 N.W.2d 707, 710 (Minn. App. 2010).

       The purpose of the Minnesota Unemployment Insurance Program is to provide

“workers who are unemployed through no fault of their own a temporary partial wage

replacement to assist the unemployed worker to become reemployed.”             Minn. Stat.

§ 268.03, subd. 1 (2012). The Minnesota Unemployment Insurance Law “is remedial in

nature and must be applied in favor of awarding benefits.” Minn. Stat. § 268.031, subd. 2

(2012).


                                            4
      To qualify for unemployment benefits, an applicant must be available for suitable

employment and be actively seeking suitable employment. Minn. Stat. § 268.085, subd.

1(4), (5) (2012).     An applicant who is “ready, willing, and able to accept suitable

employment” is considered available for suitable employment. Id., subd. 15(a) (2012).

An applicant who is making “those reasonable, diligent efforts an individual in similar

circumstances would make if genuinely interested in obtaining suitable employment” is

actively seeking suitable employment. Id., subd. 16(a) (2012).

      Benefits Eligibility from July 7 to August 4

      The unemployment-law judge found that from July 7 to August 4, Strowbridge

was unavailable for suitable employment and therefore not entitled to unemployment

benefits. We agree.

      In her hearing with the unemployment-law judge, Strowbridge testified that

immediately following her injury, “[she] could not stand. [She] couldn’t sit. There was

nothing [she] could do.” And when Strowbridge was asked how long this period of

incapacity lasted, she replied, “three weeks to a month.” Strowbridge also admitted that

she did not look for a job until after her doctor released her to work on August 5. Based

on Strowbridge’s testimony, the unemployment-law judge found that Strowbridge was

unavailable for suitable employment because she was not “ready, willing, and able to

accept suitable employment” as required by Minnesota Statutes section 268.085,

subdivision 15(a).




                                            5
       Because substantial evidence in the record shows that Strowbridge was not

available for suitable employment from July 7 to August 4, we affirm the unemployment-

law judge’s determination that Strowbridge was ineligible for benefits during that period.

       Benefits Eligibility from August 5 Onward

       The unemployment-law judge also found that Strowbridge was not eligible for

benefits from July 7 to November 8, 2013, because even though she was available to

work after August 5, she was not actively seeking employment during that period of time.

Strowbridge contends, and we agree, that she was actively seeking employment from

August 5 to the date of the hearing.

       In determining that Strowbridge was not actively seeking employment, the

unemployment-law judge implicitly indicated that Strowbridge’s testimony regarding her

employment search was not credible:

              Strowbridge testified that she has applied for three or four
              jobs each week since the date of her injury; however,
              Strowbridge could only name five employers with which she
              had applied. Three of the positions for which Strowbridge
              applied would require Strowbridge to perform work outside
              of her restrictions.

       Credibility determinations are within the exclusive province of the unemployment-

law judge, and we will not disturb those findings on appeal. Skarhus v. Davanni’s Inc.,

721 N.W.2d 340, 345 (Minn. App. 2006). But when an unemployment-law judge makes

a credibility determination regarding a witness whose credibility “has a significant effect

on the outcome of a decision,” the unemployment-law judge is required to “set out the




                                            6
reason for crediting or discrediting that testimony.” 2014 Minn. Laws, ch. 251, art. 2,

§§ 15, at 862; 24(b), at 870 (to be codified at Minn. Stat. § 268.105, subd. 1a(a) (2014)).

       Here, Strowbridge’s testimony had a significant effect on the outcome of her case

because she was the only witness to testify. The unemployment-law judge may have

implicitly found that Strowbridge’s testimony was not credible when the judge stated,

“Strowbridge could only name five employers with which she had applied.” But when a

witness’s credibility has a significant effect on the outcome of a case, the statute requires

an unemployment-law judge to explicitly set out the reasons for crediting or discrediting

the witness’s testimony. See id. Accordingly, we review the record to determine if

substantial evidence supports the unemployment-law judge’s decision that Strowbridge

was not actively seeking suitable employment after August 5.

       An applicant actively seeking employment is required to put forth the reasonable

and diligent efforts as someone in their similar circumstance would do. Minn. Stat.

§ 268.085, subd. 16(a). Whether an applicant is actively seeking suitable employment is

a factual determination. See McNeilly, 778 N.W.2d at 711–12. Evidence in the record

must substantially support the unemployment-law judge’s factual determination. 2014

Minn. Laws ch. 271, art. 1, § 1 (to be codified at Minn. Stat. § 268.105, subd. 7(d)(5)).

       No bright-line rule exists to clarify what “actively seeking suitable employment”

requires, and most Minnesota caselaw focuses on what does not meet the requirement.

See Monson v. Minn. Dep’t of Emp’t Servs., 262 N.W.2d 171, 172 (Minn. 1978) (holding

that a person who applied to two or three jobs over a two-month period was not actively

seeking suitable employment); McNeilly, 778 N.W.2d at 712 (holding that asking around


                                             7
for work and not applying for any positions does not satisfy the “actively seeking suitable

employment” requirement); James v. Comm’r of Econ. Sec., 354 N.W.2d 840, 841-42,

844 (Minn. App. 1984), review denied (Minn. Dec. 20, 1984) (holding that a person who

made four job contacts in three weeks, all over the telephone, and visited a job-service

office twice was not actively seeking suitable employment).

       In contrast, a person who made multiple telephone calls and in-person networking

contacts with five prospective employers, formally interviewed with one employer, and

attempted to become self-employed over an 11-week period was considered to be

actively seeking employment. Decker v. City Pages, Inc., 540 N.W.2d 544, 549-50

(Minn. App. 1995), superseded by rule on other grounds as recognized by Mueller v.

Comm’r of Econ. Sec., 633 N.W.2d 91, 93 (Minn. App. 2001).

       Here, the record shows that Strowbridge suffered a debilitating back injury that

left her incapacitated for close to a month. When she finished physical therapy and her

doctor cleared her to work, she visited a Minnesota Workforce Center, applied to at least

3 to 4 jobs per week, and spent 6 to 12 hours per week driving around in her car and

soliciting employers in person.

And while Strowbridge did not search for a job online, she did not have Internet access at

home. Moreover, applying in-person may well have been beneficial for the type of work

that Strowbridge sought. See James, 354 N.W.2d at 842 (“With respect to the type of

work that the claimant was seeking, the Department has long maintained that the most

effective way to obtain gainful employment is by in-person job contacts, and not by

telephone contacts.”).


                                            8
       Based on Strowbridge’s job-search efforts, the unemployment-law judge’s

determination that Strowbridge was not actively seeking suitable employment is

unsupported by substantial evidence in the record. See 2014 Minn. Laws ch. 271, art. 1,

§ 1 (to be codified at Minn. Stat. § 268.105, subd. 7(d)(5)) (allowing this court to reverse

an unemployment-law judge’s decision when it is unsupported by substantial evidence in

the record).

       In sum, because Strowbridge was unavailable for suitable employment from July 7

to August 4, we affirm the unemployment-law judge’s determination that Strowbridge

was ineligible for unemployment benefits during that time period. Because substantial

evidence does not support the unemployment-law judge’s finding that Strowbridge was

not actively seeking suitable employment from August 5 onward, we reverse the

determination that Strowbridge was not entitled to unemployment benefits after August 5.

       Affirmed in part and reversed in part.




                                             9